Citation Nr: 1744173	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected dermatitis of the hands and body.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran's dermatitis did not cover 20 percent or more of the entire body or exposed body areas, and did not require systemic therapy at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected dermatitis has been assigned a 10 percent rating since January 5, 1971, under Diagnostic Code 7806.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned.  

Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned. 

Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Court of Appeals for Veterans Claims, in a July 2017 decision, held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

In connection with his December 2009 claim for a higher rating, the Veteran underwent a VA contract examination in September 2010.  The Veteran presented with chronic dermatitis, which he stated had evolved for over twenty years.  Active dermal lesions were present on his thighs and legs and the occipital region of the scalp.  Residual lesions with pigmentation and liquefaction were present on the Veteran's thighs, legs, and glutei.  Intermittent pruritus and small crusty legions related to graftage or scraping were also present, as were alterations to the nail on the left big toe.  The diagnoses were chronic dermatitis and onychomycosis of the feet.

A private treatment medical report dated January 2015 showed that the Veteran presented with a history of 40 years of allergic contact dermatitis, which began on both hands and spread to other parts of the body, mainly his buttocks and legs.  The provider noted that the Veteran used topical corticosteroids for treating recurrences.  Recommended treatment included moisturizing with liquid Vaseline twice per day.  In the case of new outbreaks of dermatitis, fluticasone propionate, a cream, was recommended to be used twice a day for five to seven days.

He underwent another VA skin examination in February 2015.  Diagnoses of allergic contact dermatitis, seborrheic keratosis, and onychomycosis were rendered.  The examiner stated that the Veteran used the topical corticosteroid fluticasone for his allergic contact dermatitis on a constant/near-constant basis.  No systemic corticosteroids or other immunosuppressive medications were used.  The examiner noted that the Veteran's dermatitis covered a total body area of between 5 and less than 20 percent, and a total exposed body area of less than five percent.  He further noted that the contact dermatitis compromised the Veteran's buttocks with liquefaction of the skin.  The seborrheic keratosis presented with multiple lesions on the face and neck, and the onychomycosis compromised several toenails.

A supplemental VA opinion was sought in March 2016, to specifically comment on whether a topical corticosteroid could be considered a form of systemic therapy.  The examiner extensively relayed the Veteran's medical history as it pertained to his skin conditions, and opined that it was less likely than not that the use of topical steroids is a form of systemic therapy.  The rationale was that topical steroids are applied locally to the skin area involved, and are not considered to be systemic therapy, which may involve oral administration or injections.  Topical steroids, the examiner noted, have a smaller chance of side effects than systemic steroids.  The examiner cited extensive medical literature in support of her opinion that the Veteran's medical records seemed to show that he had other skin conditions aside from dermatitis.

After a review of the record, the Board finds that a higher rating is not warranted under Diagnostic Code 7806, or any other code.  The medical evidence of record shows that the Veteran's skin condition did not cover more than 20 percent of the entire or exposed body areas.  Nor did the Veteran's skin condition require "systemic" therapy as interpreted by the Federal Circuit in Johnson at any point during the period on appeal.

The Board affords great probative value to the February 2015 and March 2016 VA opinions.  Both examiners addressed the Veteran's pertinent medical history, and made competent medical findings.

The Board acknowledges that the February 2015 VA examiner found that the Veteran used the topical corticosteroid fluticasone constantly/near constantly.  However, there is no evidence that the Veteran was directed to apply these topical medications - prescribed to treat contact dermatitis and seborrheic keratosis - beyond those affected areas or to the whole body.  The above-cited private medical report showed that the Veteran was to use fluticasone and Vaseline as needed upon dermatitis flare-ups.  Therefore, although the Veteran was treated with topical corticosteroids for his skin condition constantly or near constantly during the past 12-month period, such treatment did not constitute "systemic therapy" as contemplated by the criteria for a 30 or 60 percent rating under Diagnostic Code 7806 and under Johnson, supra.

The Board has considered whether a rating for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805) is warranted, but finds that ratings under these Diagnostic Codes are not appropriate in this case.  Indeed, the February 2015 VA examiner reported that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.

Moreover, ratings under Diagnostic Codes 7823, 7828, 7829, 7830, 7831, and 7832 are not appropriate as the February 2015 VA examiner did not find acne, chloracne, vitiligo, alopecia, or hyperhidrosis.    

The Board acknowledges the Veteran's extensive history of lay statements asserting that his dermatitis has worsened and warrants a higher rating of 60 percent.  See, March 2017 Informal Hearing Presentation.  While the Veteran is competent to report his dermatological symptoms such as rashes and irritation, as well as his skin treatment, he is not competent to make the requisite clinical findings under the relevant rating criteria, such as the area of his skin symptoms or whether his therapy is "systemic."  See 38 C.F.R. § 4.118, Diagnostic Code 7806; see also, Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran contends that his skin condition warrants a higher rating than that which is assigned, it is ultimately VA adjudicators' role to apply relevant regulations and assign disability ratings.  In summary, the Board finds the objective, competent medical evidence discussed above - specifically the VA examination reports - more probative than the Veteran's lay statements in establishing his specific level of symptomatology and impairment under Diagnostic Code 7806.  

In conclusion, the weight of the most probative evidence is against the claim of entitlement to a rating in excess of 10 percent for the Veteran's service-connected dermatitis.  The benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim for an evaluation in excess of 10 percent for dermatitis is denied.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for dermatitis of the hands and body is denied.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


